                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 JEFFREY MORRISON, as parent of            )
 minor child JM,                           )
                                           )
                         PLAINTIFF         )
                                           )       CIVIL NO. 1:18-CV-106-DBH
 V.                                        )
                                           )
 PERRY SCHOOL DEPARTMENT,                  )
                                           )
                         DEFENDANT         )


               ORDER AFFIRMING RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE


      On December 28, 2018, the United States Magistrate Judge filed with the

court, with copies to the parties, his Recommended Decision on Motion for “Stay-

Put” Order. The time within which to file objections expired on January 11,

2019, and no objections have been filed.        The Magistrate Judge notified the

parties that failure to object would waive their right to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The plaintiff’s motion for a “stay-put” order is DENIED.

      SO ORDERED.

      DATED THIS 16TH DAY OF JANUARY, 2019

                                               /S/D. BROCK HORNBY
                                               D. BROCK HORNBY
                                               UNITED STATES DISTRICT JUDGE
